United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chico, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1048
Issued: July 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2015 appellant filed a timely appeal of a February 18, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a back condition
as the result of her federal job duties.
FACTUAL HISTORY
On March 21, 2014 appellant then a 49-year-old rural mail carrier, filed an occupational
disease claim alleging that she developed spinal stenosis and degenerative disc disease due to her

1

5 U.S.C. § 8101 et seq.

job duties. She stated that she first became aware of her condition on March 8, 2014 and first
attributed her condition to her employment on that date.
Appellant completed a statement on March 20, 2014 and attributed her condition to
performing hours of repetitive reaching, twisting, and lifting to prepare her mail for delivery.
She also stated that she pushed hundreds of pounds of mail and packages to her truck to lift,
twist, turn, pick up, and carry again to deliver them. Appellant stated that her work activities had
aggravated her prior conditions and that she was disabled. She noted that on March 20, 2010 she
was involved in a motor vehicle accident which resulted in two fractured ribs, a punctured right
lung and head contusion. Appellant noted that in 2010 she was diagnosed with spinal stenosis
and degenerative disc disease. On March 30, 2010 OWCP accepted under OWCP File No.
xxxxxx581 contusion of the chest wall. It also accepted under File No. xxxxxx581,
pneumothorax, sprain of the right shoulder and upper arm, sprain of the neck, contusion of the
face, scalp, and neck and sprain of the thoracic spine.
On March 21, 2014 appellant stated that she first became aware of her spinal stenosis and
degenerative disc disease following her 2010 automobile accident. She stated that her condition
was chronic and deteriorating due to hours of repetitive reaching, twisting, lifting, and carrying
mail.
Dr. Bradley M. Smith, a family practitioner, completed a report on March 11, 2014 and
diagnosed chronic upper back pain, chronic myofascial pain and overuse syndrome of the back
with paresthesias. He stated that appellant had a work injury due to repetitive activity.
Dr. Smith also noted that appellant was in a motor vehicle accident four years prior to his
examination and had experienced pain since that event. He opined, “Patient’s work duties are
well known to cause overuse injuries of the upper back and thoracic myofascial pain.” Dr. Smith
attributed appellant’s diagnosed overuse syndrome to her work.
On March 12, 2014 Dr. Smith noted appellant’s history of injury and diagnosed chronic
neck and upper back pain. He stated, “Decision as to whether current symptoms are related to
previous work injury will be complicated.”
OWCP requested additional factual and medical evidence in support of appellant’s claim
by letter dated April 14, 2014. On April 3, 2014 Dr. David Damazo, a physician Board-certified
in emergency medicine, examined appellant and diagnosed foramen impingement C5-6 and
degeneration of vertebral bones at C5-7, chronic neck pain, chronic upper back pain and overuse
syndrome of the mid-back. On May 1, 2014 he diagnosed cervical neck pain with evidence of
disc disease. Dr. Damazo stated, “[L]ifting and reaching, pushing, pulling and using the neck
and shoulders in general aggravated the pain and progressively worsens the deterioration.” He
found that appellant was totally disabled.
OWCP denied appellant’s claim for an occupational disease on June 26, 2014. It found
that she had not submitted sufficient medical evidence to establish a causal relationship between
her diagnosed conditions and her implicated employment duties.

2

Dr. Damazo examined appellant on July 3, 2014 and diagnosed cervical neck pain with
evidence of disc disease, chronic neck pain, chronic upper back pain, overuse syndrome of the
mid-back, chronic myofascial pain and neck muscle spasm.
Appellant requested reconsideration on September 21, 2014. She attributed her current
condition to her March 20, 2010 employment injury. Appellant stated, “This is the same injury.
The accident was the catalyst that started the deterioration. Continuing to do the reaching,
lifting, twisting, and pushing while doing my job was what caused it to deteriorate to the point of
disability.”
In a report dated August 11, 2014, Dr. Jeffrey S. Mimbs, an osteopath and a Boardcertified neurosurgeon, noted appellant’s history of an automobile accident in 2010. He
reviewed appellant’s magnetic resonance imaging (MRI) scan and found degenerative disc
disease at C4-5, C5-6 and C6-7. Dr. Mimbs also found hypertrophic osteophytic spurring at C56 and C6-7 with foraminal stenosis at C5-6.
By decision dated February 18, 2015, OWCP denied modification of the June 26, 2014
decision and found that appellant failed to submit sufficient medical opinion evidence to
establish a causal relationship between her diagnosed conditions of spinal stenosis and
degenerative disc disease and her implicated employment duties of repetitive reaching, twisting,
and lifting.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS
The Board finds that appellant has failed to establish that her back conditions were
aggravated by her employment duties. Appellant experienced an employment-related motor
vehicle accident on March 20, 2010. OWCP accepted under File No. xxxxxx581 that she
2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

sustained neck, thoracic and right shoulder sprains as well as contusions of the chest wall, face,
scalp and neck as well as a spontaneous pneumothorax on the right due to this accident.
Appellant returned to work following the March 20, 2010 accident and on March 21,
2014 she alleged that she had an aggravation of her underlying degenerative spine conditions
from her employment duties. These duties included reaching, lifting, carrying, twisting and
pushing as a rural mail carrier. Appellant provided factual evidence attributing the aggravation
of her back conditions to her employment activities over a period longer than one work shift and
has correctly filed a claim for an occupational disease.
Appellant provided medical evidence diagnosing foramen impingement C5-6 and
degeneration of vertebral bones at C5-7 from Dr. Damazo. Dr. Mimbs diagnosed degenerative
disc disease of the cervical spine with spurring at C5-6 and C6-7, and foraminal stenosis at C5-6.
The Board finds, however, that appellant has not provided medical opinion evidence sufficient to
establish a causal relationship between her diagnosed conditions and her implicated employment
duties.
Dr. Mimbs did not provide any opinion on the causal relationship between appellant’s
diagnosed condition of degenerative cervical disc disease and her employment duties of lifting,
carrying, reaching, twisting, and pushing. His report is not sufficient to meet appellant’s burden
of proof to establish an occupational disease.
Dr. Smith, diagnosed chronic upper back pain, chronic myofascial pain and overuse
syndrome of the back with paresthesias. The Board has held that the mere diagnosis of “pain”
alone does not constitute the basis for payment of compensation.4 Dr. Smith did not provide a
clear diagnosis and his opinion is of limited probative value in establishing her occupational
disease claim.
Dr. Damazo diagnosed foramen impingement C5-6 and degeneration of vertebral bones
at C5-7 with chronic neck pain, chronic upper back pain and overuse syndrome of the mid-back.
He found spinal degeneration and opined that appellant’s work duties aggravated her pain from
this condition as well as worsening the degeneration. While this report supports appellant’s
occupational disease claim, the Board finds that it is not sufficient to meet appellant’s burden of
proof because Dr. Damazo did not offer medical rationale explaining how appellant’s
employment duties worsened the underlying spine degeneration.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient medical opinion evidence to
establish a back condition due to factors of her federal employment.

4

See Robert Broome, 55 ECAB 339 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

